Appeal Dismissed and Memorandum Opinion filed April 4, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00096-CV


 ALL AMERICAN FLEET SERVICES, INC. D/B/A GULF COAST FLEET
                    TOWING, Appellant

                                        V.

                   COUNTY LINE DIESEL, LLC, Appellee

                   On Appeal from the 344th District Court
                          Chambers County, Texas
                     Trial Court Cause No. 18-DCV0803


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 29, 2019. The notice of
appeal was filed February 4, 2019. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in

                                         1
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.

      On March 12, 2019, this court ordered appellant to pay the appellate filing
fee on or before March 27, 2019, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Wise, Spain, and Zimmerer.




                                         2